DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
The amendment filed on September 29, 2021 has been entered. Claims 1-11 remain pending in the application. Applicant’s amendment to the Specification, Drawings, and Claims have overcome all objections and rejections in the Jun 29, 2021 Office Action except as mentioned below.


Claim Objections
Claim 4 is/are objected to because of the following informalities:

Claim 4 recites … wherein the blower …, this is the first time “blower” is referenced under this dependency because claim 4 no longer depends form claim 2. The Office interprets claim 4 as … wherein a blower… .

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "thin" in claim 11 is a relative term, which renders the claim indefinite. The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The Instant Specification discloses three blowers: blower 23, (¶ 84) indoor blower for rapid freezing 43, and blower 32, but blowers 23 and 43 are in variations and not together in the same figures. Thus, although “thin” may to refer to the thickness of blower 43 compared to the thickness of blower 32 (¶¶ 83-84; FIG. 6A); as there is only one blower or fan in the claim 11 dependency, the term “thin” is not defined relative to another blower’s thickness.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by JUNJI YOSHIDA (JP 2009030934, hereinafter YOSHIDA).
Regarding claim 1, YOSHIDA discloses:
A refrigerator, comprising:
a storing compartment (4) for accommodating an object (¶¶ 15, 65, 107; food) to be frozen, wherein an upper portion of the storing compartment is separated from the rest of the storing compartment (4) by a partition member (see FIG. 3 illustration below);
a cooler (13) for cooling air supplied to the storing compartment;
a cooling compartment (FIG. 2) for accommodating the cooler (13);
a main supply air duct (16C) disposed at a back side of the storing compartment for flowing the air cooled by the cooler (13) from the cooling compartment to the storing compartment;
a first supply air duct (16A) disposed near a top surface (¶ 20; FIG FIGS. 3, and 7-9, within ref. 18, see FIG. 3 illustration below) of the storing compartment and disposed in the upper portion of the storing compartment between the partition member and a heat insulation partition wall (18) which is used to separate the storing compartment from other compartments, wherein the cooled air supplied from the main supply air duct (16C) to the storing compartment passes through the first supply air duct (16A) during a normal cooling operation; and
a second supply air duct (16B) disposed near the top surface (¶ 20; FIGS. 3, and 7-9, within ref. 18, see FIG. 3 illustration below) of the storing compartment (4) and disposed separately from the first supply air duct (16A; FIGS. 7-9), and the second supply air duct (16B) disposed in the upper portion of the storing compartment between the partition member and the heat insulation partition wall next to the first supply air duct, a front end portion of the second supply air duct extends above a shelf (bottom of 17, see FIG. 3 illustration below) on which the object to be frozen is placed, wherein the cooled air supplied from the main supply air duct (16C) and blown toward the object to be frozen passes through the second supply air duct (16B) during a rapid cooling operation (FIGS. 7-9);
wherein a left-to-right width (FIG. 8) of the second supply air duct (16B) is narrower than that of the first supply air duct (16A).

    PNG
    media_image1.png
    498
    660
    media_image1.png
    Greyscale
 


Regarding claim 2, YOSHIDA teaches all the limitations of claim 1 and teaches:
a blower (14; FIG. 2) for rapid freezing, wherein the blower is used for blowing the cooled air to the second supply air duct (16B) during the rapid cooling operation.

Regarding claim 3, YOSHIDA teaches all the limitations of claim 2 and teaches:
wherein the blower (14) for rapid freezing is disposed at a rear end portion (FIG. 2) of the second supply air duct (16B) opposite to the front end portion of the second supply air duct.

Regarding claim 4, YOSHIDA teaches all the limitations of claim 2 and teaches:

wherein a blower (14) for rapid freezing blows the cooled air from the cooling compartment (FIG. 2) to the second supply air duct (16B), and circulates the cooled air in the storing compartment (4) via the first supply air duct (16A).

Regarding claim 5, YOSHIDA teaches all the limitations of claim 1 and teaches:
wherein the first supply air duct (16A) and the second supply air duct (16B) are separated by a partition wall (see FIGS. 3 and 8 illustrations below) extending in a vertical direction orthogonal to the partition member.
The YOSHIDA partition wall is between the first and second supply ducts in both vertical and horizontal directions.


    PNG
    media_image2.png
    879
    614
    media_image2.png
    Greyscale


Regarding claim 7, YOSHIDA teaches all the limitations of claim 1 and teaches:
wherein an air door (15; ¶ 31) is disposed between the first supply air duct (16A) and the main supply air duct (16C), and the air door is in a closed state (¶ 31) during rapid cooling operation to supply the cooled air supplied from the supply main air duct (16C) to the second supply air duct (16B). YOSHIDA (¶ 31) discloses that as damper (15) opens, more air flows into first supply air duct (16A) than second supply air duct (16B).

Regarding claim 8, YOSHIDA teaches all the limitations of claim 1 and teaches:
wherein the main supply air duct (16C) extends toward a side (FIGS. 3 and 7-9) of the first supply air duct (16A) close to the first supply air duct (16A) and the second supply air duct (16B).

Regarding claim 10, YOSHIDA teaches all the limitations of claim 1 and teaches:
a blower (14) for flowing the air cooled by the cooler (13) from the cooling compartment (area between 13 and 14) to the main supply air duct (16C).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA as applied to claim 1 above in view of MASATO TAGO (JP 2002267318, hereinafter TAGO).
Regarding claim 2, YOSHIDA teaches all the limitations of claim 1, in the alternative if Applicant disagrees that YOSHIDA teaches: a blower for rapid freezing, wherein the blower is used for blowing the cooled air to the second supply air duct during the rapid cooling operation.
Regarding claim 2, TAGO teaches: a refrigerator
comprising a blower (43; FIG. 1) for rapid freezing, wherein the blower is used for blowing the cooled air to the second supply air duct (49, 47, and 51) during the rapid cooling operation. TAGO (¶ 24) provides a concentrated air outlet (51) to blow out cool air toward a part of the rapid cooling dedicated chamber (9).
It would be obvious to one skilled in the art, before the effective filing date of the Instant Claims, to combine YOSHIDA with the teachings of TAGO to provide a concentrated air outlet to blow out cool air toward a part of the rapid cooling dedicated chamber.

Regarding claim 3, YOSHIDA as modified teaches all the limitations of claim 2 and YOSHIDA additionally teaches:
wherein the blower (14) for rapid freezing is disposed at a rear end portion (FIG. 2) of the second supply air duct (16B) opposite to the front end portion of the second supply air duct.

Regarding claim 4, YOSHIDA as modified teaches all the limitations of claim 2 and YOSHIDA additionally teaches:
wherein a blower (14) for rapid freezing blows the cooled air from the cooling compartment (FIG. 2) to the second supply air duct (16B), and circulates the cooled air in the storing compartment (4) via the first supply air duct (16A).

Regarding claim 6, YOSHIDA teaches all the limitations of claim 1 and:
wherein a damper (15) is disposed inside the storing compartment (4) for blowing the cooled air to the object (¶¶ 15, 31, 65, 107, food and storage quality and food) to be frozen via the second supply air duct (16B) during the rapid cooling operation.
Regarding claim 6, YOSHIDA may not expressly disclose a damper instead of a blower or fan disposed inside the storing compartment.
Regarding claim 6, TAGO additionally teaches: a refrigerator
wherein an indoor blower (43; FIG. 4) is disposed inside a storing compartment (9) for blowing the cooled air to the object (53) to be frozen via the second supply air duct (49, 47, and 51) during the rapid cooling operation. TAGO (¶ 32; FIG. 4) employs a second supply duct to provide air to a blower, so the blower can rapidly freeze food in a compartment quickly and reliably.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine YOSHIDA with the teachings of TAGO to employ a second supply duct to provide air to a blower, so the blower can rapidly freeze food in a compartment quickly and reliably.

Regarding claim 11, YOSHIDA as modified teaches all the limitations of claim 6. TAGO additionally teaches:
wherein the indoor blower (43) for rapid freezing is disposed as a … air blower and in a passage (43 is between 49, 47, and 51) of the second supply air duct (49, 47, and 51).
As there is only one blower in the dependency of claim 11, the thickness of blower 43 of TAGO is asserted to be “thin.”


Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA and TAGO in view of TOSHIJI KURATANI (JP 2015001331, hereinafter KURATANI).
Regarding claim 9, YOSHIDA as modified teaches all the limitations of claim 3. YOSHIDA additionally teaches:
wherein the blower (14) for rapid freezing is provided at the rear end portion of the second supply air duct (16A) and the main supply air duct (16C), and is disposed at a rearward position compared with a rear end portion of the storing compartment (4).
YOSHIDA may not explicitly teach wherein the blower for rapid freezing is provided at an intersection between the rear end portion of the second supply air duct and the main supply air duct.
Regarding claim 9, KURATANI teaches: a refrigerator having freezing chamber enabled for rapid freezing
wherein a blower (23) for rapid freezing is provided at an intersection between the rear end portion of the second supply air duct (22) and the main supply air duct (14 to 15), and is disposed at a rearward position compared with a rear end portion of the storing compartment (5).
KURATANI (Abstract) employs blower 23 for sending out the air inside the supply air path 16 to the freezing chamber 5 during a rapid freezing operation.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine YOSHIDA and TAGO with the teachings of KURATANI to employ a blower to send air inside the supply air path to the freezing chamber during a rapid freezing operation.

Regarding claim 11, YOSHIDA as modified teaches all the limitations of claim 6. TAGO additionally teaches:
wherein the indoor blower for rapid freezing is disposed as an … air blower and in a passage of the second supply air duct.
It is unclear whether the TAGO blowers are the same thickness or not.
Regarding claim 11, KURATANI teaches
wherein the indoor blower (23) for rapid freezing is disposed as a thin air blower (FIG. 2, blower 32 is thicker than blower 23) and in a passage of the second supply air duct.
KURATANI employs a thin air blower, where thin is relative to the thickness of the blower, to fit within the small volumetric space available on partition member 20.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine YOSHIDA and TAGO with the teachings of KURATANI to employ a thin air blower, where thin is relative to the thickness of the blower, to fit within a small available volumetric space.


Response to Arguments
Applicant's arguments filed September 29, 2021Applicant argues that YOSHIDA does not teach a storing compartment for accommodating an object to be frozen, ¶¶ 32-34 describes switching chamber 4 as capable of supercooling freezing, quick freezing, and normal freezing meeting this limitation.
Applicant argues that the YOSHIDA does not have dual air passages disposed between the Instant Application’s partition member (20 or 38) and the heat insulation partition wall (36), however as shown in YOSHIDA FIG. 3 illustration above the partition member has dual air passages disposed between YOSHIDA’s partition member and the heat insulation partition wall (18).
Applicant argues that the YOSHIDA’s ducts (16A and 16B) are not next to each other in the storing compartment. The Office notes that in the storing compartment, duct 16B is the next duct from duct 16A between the partition member and the heat insulation partition wall (18).
Applicant argues that the Claim 1 arrangement and width of the ducts is not provided. The Office has clarified the claim 1 rejection to teach the Instant Claims. Notably, YOSHIDA FIG. 3 teaches the upper portion being above the partition member between ducts (16A and 16B) and the heat insulation partition wall; and YOSHIDA FIG. 8 teaches differing duct widths and
Applicant argues that TAGO does not teach a first and second supply air duct. However, TAGO has two supply ducts, the outlet of the first supply air duct is 51, the second supply outlet is shown by the arrows through 35 that enter 41.



Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763



/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763